Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-1999

Corestates Bank v. Huls America Inc
Precedential or Non-Precedential:

Docket 97-1784




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Corestates Bank v. Huls America Inc" (1999). 1999 Decisions. Paper 151.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/151


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                          No.    97-1784


              Corestates Bank v. Huls America, Inc.



    The following modifications have been made to the Court's
Opinion issued on   May 11, 1999   , to the above-entitled appeal
and will appear as part of the final version of the opinion:


          1. On page 8, first full paragraph, line 11, the word
Assn. should be changed to Ass'n.

     2. On page 13, in footnote 11, line 6, add after the first
use of the words "Title 11" the following:

          [The Bankruptcy Title], and delete the comma that
follows "Title 11"; and delete the words (emphasis and).


     3. On page 18, line 14, add a hyphen between the words non
and core, (to read "non-core").

     4. On page 21, first full paragraph, line 9, delete the
word "the" before the word "many."

     5. On page 23, first paragraph, line 15, after the word
"provide" add the words "a more" and delete the "an" before the
word "appropriate."




                                Very truly yours,


                                /s/ P. Douglas Sisk,
                                    Clerk


Dated: June 8, 1999